DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                            
                                     Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 08/08/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
                                                  Claim Objections
Claims 1-8 are objected to because of the following informalities:
Claim 1 recites "Method" in line 1. It is suggested to amend the claim language to read -- “A method” -- for proper claim structure.
Claims 2-5 recite "Method" in line 1 of each claim. It is suggested to amend the claim language to read -- “The method” -- for proper claim structure.
Claim 6 recites "a is arranged" in line 14. This limitation is interpreted to be a typographical error and should recite -- is arranged --.
Claim 6 recites " to to provide" in line 15. This limitation is interpreted to be a typographical error and should recite – to provide --.
Claim 6 recites "it" in lines 2-3. It is suggested to amend the claim language to read -- “the liquid nitrogen” -- for proper claim structure.
Claim 7 recites "Apparatus" in line 1. It is suggested to amend the claim language to read -- “An apparatus” -- for proper claim structure.

 
                                   Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling units” in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “cooling units” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “units” coupled with functional language “coolig” without reciting sufficient structure 
      Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Cooling units treated as meaning comprise a Stiring or Brayton cooling unit which is operated using neon and/or helium (see claim 5).
        If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 555511).
                                               
                                        Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 3 and 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                    
Claim 1 recites the limitation “cooling power is supplied in a first, smaller amount of total cooling power in a first time period, and in a second time period in a second, higher amount of total cooling power” is unclear.
For examination purposes, the limitation is being considered as -- “cooling capacity is supplied in two different periods, wherein a first period, smaller amount of total cooling capacity and in a second period, higher amount of total cooling capacity" --.



Claim 3 recites the limitations “from a temperature level from 70 to 78 K to a temperature level from 65 to 70 K in each case” renders the claim indefinite because the metes and bounds of the claim is not clearly set forth. In other words, the use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible. Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. See MPEP 2173(c).
Claim 6 recites the limitation “the apparatus is designed to provide cooling power in a first, lower amount of total cooling power for a first time period and in a second, higher amount of total cooling power in a second time period” is unclear.
For examination purposes, the limitation is being considered as -- “the apparatus is designed to provide cooling capacity in two different periods, wherein a first period, lower amount of total cooling capacity and in a second period, higher amount of total cooling capacity" --.
Claim 6 recites “the first part” in line 4. There is antecedent basis for this limitation. For examination purposes, the limitation is being considered as -- a first part --.
 Claim 6 recites the term “a first part” in line 6 which is confusing as it is unclear how it relates to the previous recitation of same term above in line 4 of said claim. For examination purposes, the limitation is being considered as -- the first part --.
Claim 2-5 and 7-8 are rejected based upon their dependency from claims 1 and 6. 
  
                                                                 
                                      Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Laskaris et al. (US 6442949).
In regards to claim 1, Laskaris discloses a method for cooling a load (rotor coil 34 to an external power supply; Fig. 3) using liquid nitrogen (refer to col.5, line 63 for using liquid nitrogen) which is transported in a circuit (52), cooled by indirect exchange of heat with cooled liquid nitrogen (cooled via cold head 56) and exposed to an exchange of heat (via heat exchangers 64, 82) with the load (34), characterized in that 
- a first part of the liquid nitrogen (part of the open cooling system 54) used to cool the liquid nitrogen transported in the circuit is cooled in an open cooling system (54) by pressure reduction and removal of nitrogen vapour formed, and second part (part of the closed cooling system 52/56) thereof is cooled in a closed cooling system (56/52) using one or more cooling units (cold head 56),
(54) and the closed cooling system (56/52) are used to cool a power supply (10/34) having a first end (end at 82) and a second end (end at 68), wherein the open cooling system (54) is arranged on the first end of the power supply (34) and the closed cooling system (52/54) is arranged on the second end (end at 68) of the power supply (34), and 
- Laskaris does not explicitly disclose cooling power is supplied in a first, smaller amount of total cooling power in a first time period, and in a second time period in a second, higher amount of total cooling power, wherein a first part of the amount of total cooling power is supplied by the open and a second part of the amount of total cooling power is supplied by the closed cooling system, and the first part is set to a lower value in the first time period than in the second time period.  
However, the applicant is reminded that in a method claim the steps following and dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision for application case 12/184,020. “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”.    
In regards to claim 2, Laskaris meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly disclose in which the second part is set to the same value as in the first time period as in the second time period.
following and dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision for application case 12/184,020. “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”.    
In regards to claim 3, Laskaris meets the claim limitations as set forth above in the rejection of claim 1. Further, Laskaris discloses in which the liquid nitrogen transported in the circuit is cooled in the open cooling system (54) and in the closed cooling system (52/56) from a temperature level from 70 to 78 K to a temperature level from 65 to 70 K in each case (refer to col.5, lines 37-40).  
In regards to claim 4, Laskaris meets the claim limitations as set forth above in the rejection of claim 1. Further, Laskaris discloses in which the liquid nitrogen transported in the circuit (52) is cooled to a pressure level from 5 to 20 bar in the open cooling system (54) and the closed cooling system (refer to col.5, lines 44-46).  
In regards to claim 5, Laskaris meets the claim limitations as set forth above in the rejection of claim 1. Further, Laskaris discloses in which the cooling unit or cooling units (56) used comprise a Stiring or Brayton cooling unit which is operated using neon and/or helium (refer to col.6, lines 15-22).  
In regards to claim 6, Laskaris discloses apparatus (system 50; Fig. 3) for cooling a load (rotor coil 34 to an external power supply; Fig. 3) using liquid nitrogen (refer to col.5, line 63 for using liquid nitrogen), which is configured to transport the liquid nitrogen in a circuit (52), to cool it by indirect exchange (via heat exchanger 64 and 82) of heat with cooled liquid nitrogen, and to expose it to an exchange of heat with the load (34), characterized in that 
- an open cooling system (54) that is designed to cool the first part of the liquid nitrogen (part of the open cooling system 54) by reducing pressure and transporting away nitrogen vapour which forms is provided for cooling a first part of the liquid nitrogen (part of the open cooling system 54), which part is provided for cooling the liquid nitrogen transported in the circuit (52), 
- a closed cooling system (52/56) comprising one or more cooling units is provided for cooling a second part of the liquid nitrogen, which is provided for cooling the liquid nitrogen that is transported in the circuit, 
- the open cooling system (54) and the closed cooling system (52/56) are designed to cool a power supply (34) that has a first end (end at 82) and a second end (end at 68), wherein the open cooling system (54) is arranged on the first end of the power supply (34) and the closed cooling system (54) a is arranged on the second end of the power supply (34), and 
Laskaris does not explicitly disclose the apparatus is designed to provide cooling power (34) in a first, lower amount of total cooling power for a first time period and in a second, higher amount of total cooling power in a second time period, wherein a first part of the amount of total cooling power is supplied by means of the open cooling system, and a second part of the amount of total cooling power is supplied by the closed cooling , and the first part can be adjusted to a lower value in the first time period than in the second time period.  
However, the combination of an open and of a closed cooling system, and of the continuous operation thereof, provides for increased energy efficiency by virtue of most of the cooling power of the load being covered by the efficient closed cooling system and of the cooling power at power peaks being covered by the open system, which is less advantageous in energy terms. This has the effect that, as a result, considerably lower amounts of nitrogen have to be recirculated, and also that, by virtue of the provision of cooling power in the first and second periods of time being distributed over the open and the closed cooling systems, the cooling power provided can be adapted in a timely and flexible manner to the cooling requirement. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Laskaris to configure the apparatus is designed to provide cooling power in a first, lower amount of total cooling power for a first time period and in a second, higher amount of total cooling power in a second time period, wherein a first part of the amount of total cooling power is supplied by means of the open cooling system, and a second part of the amount of total cooling power is supplied by the closed cooling system, and the first part to be adjusted to a lower value in the first time period than in the second time period in order to provide efficient cooling system in a timely and flexible manner to the cooling requirement. 
In regards to claim 7, Laskaris meets the claim limitations as set forth above in the rejection of claim 6. Further, Laskaris discloses in which the cooling unit (56) or cooling units used comprise a Stirling or Brayton cooling which is powered using neon and/or helium (refer to col.6, lines 15-22).  
In regards to claim 8, Laskaris discloses system (cryo-refrigeration system 50) with a power supply (34) to be cooled, characterized by an apparatus according to claim 6 (refer to Fig. 3).   
                                                    Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T/Examiner, Art Unit 3763
/NELSON J NIEVES/Primary Examiner, Art Unit 3763